TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00660-CV



                            Home Interiors & Gifts, Inc., Appellant

                                                  v.

Carole Keeton Strayhorn, Comptroller of Public Accounts of the State of Texas, and Greg
               Abbott, Attorney General of the State of Texas, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. GN303185, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                              CONCURRING OPINION


               I join in the majority’s opinion with the exception of its expressed dissatisfaction with

the United States Supreme Court’s current internal consistency test.




                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: July 28, 2005